Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 2017, in answer to question 81(b) on Form N-SAR, is 160. January 2017 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Advantage Funds, Inc. Dreyfus Global Dynamic Bond Fund 38,975,601 Advantage Funds, Inc. Dreyfus Global Real Return Fund 1,437,821,802 Advantage Funds, Inc. Dreyfus Opportunistic Midcap Value Fund 1,369,935,817 Advantage Funds, Inc. Dreyfus Opportunistic Small Cap Fund 1,017,877,957 Advantage Funds, Inc. Dreyfus Opportunistic U.S. Stock Fund 24,969,757 Advantage Funds, Inc. Dreyfus Strategic Value Fund 1,864,263,770 Advantage Funds, Inc. Dreyfus Structured Midcap Fund 216,741,458 Advantage Funds, Inc. Dreyfus Technology Growth Fund 251,713,096 Advantage Funds, Inc. Dreyfus Total Emerging Markets Fund 104,790,322 Advantage Funds, Inc. Dynamic Total Return Fund 1,396,074,028 Advantage Funds, Inc. Total 7,723,163,608 2,500,000 BNY Mellon Absolute Insight Funds, Inc. BNY Mellon Absolute Insight Multi-Strategy Fund 307,259,939 307,259,939 750,000 BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund 448,550,050 BNY Mellon Funds Trust BNY Mellon Bond Fund 989,856,537 BNY Mellon Funds Trust BNY Mellon Corporate Bond Fund 797,768,779 BNY Mellon Funds Trust BNY Mellon Emerging Markets Fund 669,424,271 BNY Mellon Funds Trust BNY Mellon Focused Equity Opportunities Fund 437,089,587 BNY Mellon Funds Trust BNY Mellon Income Stock Fund 1,150,913,551 BNY Mellon Funds Trust BNY Mellon Intermediate Bond Fund 871,868,295 BNY Mellon Funds Trust BNY Mellon International Appreciation Fund 72,108,261 BNY Mellon Funds Trust BNY Mellon International Equity Income Fund 299,935,075 BNY Mellon Funds Trust BNY Mellon International Fund 939,896,447 BNY Mellon Funds Trust BNY Mellon Large Cap Market Opportunities Fund 70,237,499 BNY Mellon Funds Trust BNY Mellon Large Cap Stock Fund 300,770,046 BNY Mellon Funds Trust BNY Mellon Massachusetts Intermediate Municipal Bond Fun 286,125,715 BNY Mellon Funds Trust BNY Mellon Mid Cap Multi-Strategy Fund 2,607,614,288 BNY Mellon Funds Trust BNY Mellon Government Money Market Fund 849,392,177 BNY Mellon Funds Trust BNY Mellon Municipal Opportunities Fund 1,224,187,193 BNY Mellon Funds Trust BNY Mellon National Intermediate Municipal Bond Fund 2,122,223,363 BNY Mellon Funds Trust BNY Mellon National Municipal Money Market Fund 575,762,008 BNY Mellon Funds Trust BNY Mellon National Short-Term Municipal Bond Fund 950,594,048 BNY Mellon Funds Trust BNY Mellon New York Intermediate Tax-Exempt Bond Fund 165,900,080 BNY Mellon Funds Trust BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 231,002,814 BNY Mellon Funds Trust BNY Mellon Short-Term U.S. Government Securities Fund 229,670,335 BNY Mellon Funds Trust BNY Mellon Small Cap Multi-Strategy Fund 478,601,553 BNY Mellon Funds Trust BNY Mellon Small/Mid Cap Multi-Strategy Fund 323,349,325 BNY Mellon Funds Trust BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 360,203,777 BNY Mellon Funds Trust Total 17,453,045,073 2,500,000 CitizensSelect Funds Dreyfus Prime Money Market Fund 122,698,485 CitizensSelect Funds Dreyfus Institutional Preferred Treasury Securities Money Mar 275,267,338 CitizensSelect Funds Total 397,965,823 750,000 Dreyfus Appreciation Fund, Inc. 1,920,880,169 1,920,880,169 1,500,000 Dreyfus BASIC Money Market Fund, Inc. 142,548,178 142,548,178 525,000 Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund 478,994,424 Dreyfus BNY Mellon Funds, Inc. Dreyfus Emerging Markets Debt U.S. Dollar Fund 37,052,848 Dreyfus BNY Mellon Funds, Inc. Dreyfus Global Emerging Markets Fund 103,528,517 Dreyfus BNY Mellon Funds, Inc. Dreyfus Select Managers Long/Short Fund 581,548,636 Dreyfus BNY Mellon Funds, Inc. Dreyfus Yield Enhancement Strategy Fund 423,042,775 Dreyfus BNY Mellon Funds, Inc. Total 1,624,167,199 1,500,000 Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund 1,360,738,642 1,360,738,642 1,250,000 Dreyfus Cash Management 3,196,779,627 3,196,779,627 2,100,000 Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund 130,570,713 130,570,713 525,000 Dreyfus Government Cash Management Funds Dreyfus Government Cash Management 54,511,244,311 Dreyfus Government Cash Management Funds Dreyfus Government Securities Cash Management 4,858,588,765 Dreyfus Government Cash Management Funds Total 59,369,833,076 2,500,000 Dreyfus Growth and Income Fund, Inc. 863,522,050 863,522,050 1,000,000 Dreyfus High Yield Strategies Fund 379,548,461 379,548,461 750,000 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund 501,267,564 Dreyfus Index Funds, Inc. Dreyfus S&P 500 Index Fund 2,602,111,124 Dreyfus Index Funds, Inc. Dreyfus Smallcap Stock Index Fund 2,357,150,416 Dreyfus Index Funds, Inc. Total 5,460,529,104 2,500,000 Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Money Market Fund 2,867,259,907 Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Preferred Government Plus Money Mark 1,636,348,752 Dreyfus Institutional Preferred Money Market Funds Total 4,503,608,659 2,500,000 Dreyfus Institutional Reserves Funds Dreyfus Institutional Preferred Government Money Market 4,775,193,289 Dreyfus Institutional Reserves Funds Dreyfus Institutional Treasury and Agency Cash Advantage 757,993,133 Dreyfus Institutional Reserves Funds Dreyfus Institutional Treasury Securities Cash Advantage Fun 1,066,054,990 Dreyfus Institutional Reserves Funds Total 6,599,241,412 2,500,000 Dreyfus Intermediate Municipal Bond Fund, Inc. 728,609,901 728,609,901 900,000 Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund 133,696,923 Dreyfus International Funds, Inc. Total 133,696,923 525,000 Dreyfus Investment Funds Dreyfus/Newton International Equity Fund 975,238,212 Dreyfus Investment Funds Dreyfus/Standish Global Fixed Income Fund 2,795,995,479 Dreyfus Investment Funds Dreyfus Tax Sensitive Total Return Bond Fund 254,997,714 Dreyfus Investment Funds Dreyfus Diversified Emerging Markets Fund 145,846,877 Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Growth Fund 6,333,017 Dreyfus Investment Funds Dreyfus/The Boston Company Small Cap Value Fund 228,600,075 Dreyfus Investment Funds Dreyfus/The Boston Company Small/Mid Cap Growth Fund 1,047,855,402 Dreyfus Investment Funds Total 5,454,866,774 2,500,000 Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund 141,474,795 Page 1 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 2017, in answer to question 81(b) on Form N-SAR, is 160. January 2017 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Dreyfus Investment Grade Funds, Inc. Dreyfus Intermediate Term Income Fund 839,046,599 Dreyfus Investment Grade Funds, Inc. Dreyfus Short Term Income Fund 172,873,174 Dreyfus Investment Grade Funds, Inc. Total 1,153,394,568 1,250,000 Dreyfus Investment Portfolios Core Value Portfolio 29,880,470 Dreyfus Investment Portfolios MidCap Stock Portfolio 188,743,434 Dreyfus Investment Portfolios Small Cap Stock Index Portfolio 532,190,401 Dreyfus Investment Portfolios Technology Growth Portfolio 335,753,590 Dreyfus Investment Portfolios Total 1,086,567,894 1,250,000 Dreyfus Liquid Assets, Inc. 660,032,978 660,032,978 900,000 Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund 111,964,462 111,964,462 525,000 Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund 288,728,340 288,728,340 750,000 Dreyfus Midcap Index Fund, Inc. 3,638,493,604 3,638,493,604 2,300,000 Dreyfus Municipal Bond Infrastructure Fund, Inc. 327,418,446 327,418,446 750,000 Dreyfus Municipal Bond Opportunity Fund 384,848,490 384,848,490 750,000 Dreyfus ATM-Free Municipal Cash Management Plus 187,010,641 187,010,641 600,000 Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municipal Bond Fund 978,111,543 Dreyfus Municipal Funds, Inc. Dreyfus High Yield Municipal Bond Fund 163,330,608 Dreyfus Municipal Funds, Inc. Total 1,141,442,151 1,250,000 Dreyfus Municipal Income, Inc. 244,993,626 244,993,626 600,000 Dreyfus New Jersey Municipal Bond Fund, Inc. 468,710,109 468,710,109 750,000 General New Jersey Municipal Money Market Fund 103,817,308 103,817,308 525,000 Dreyfus New York AMT-Free Municipal Bond Fund 404,049,417 404,049,417 750,000 Dreyfus AMT-Free New York Municipal Cash Management 225,819,381 225,819,381 600,000 Dreyfus New York Tax Exempt Bond Fund, Inc. 1,135,349,897 1,135,349,897 1,250,000 Dreyfus Opportunity Funds Dreyfus Natural Resources Fund 327,840,347 Dreyfus Opportunity Funds Dreyfus Strategic Beta Emerging Markets Equity Fund 12,728,760 Dreyfus Opportunity Funds Dreyfus Strategic Beta Global Equity Fund 20,965,297 Dreyfus Opportunity Funds Total 361,534,403 750,000 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund 971,599,276 971,599,276 1,000,000 Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund 480,100,695 480,100,695 750,000 Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund 804,731,958 Dreyfus Premier Investment Funds, Inc. Dreyfus Global Infrastructure Fund 24,277,744 Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund 741,870,925 Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Equity Fund 508,869,800 Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Growth Fund 39,998,764 Dreyfus Premier Investment Funds, Inc. Total 2,119,749,190 1,700,000 Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short-Intermediate Municipal Bond Fund 499,365,827 499,365,827 750,000 Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Worldwide Growth Fund 578,986,792 578,986,792 900,000 Dreyfus Research Growth Fund, Inc. 1,671,917,302 1,671,917,302 1,500,000 Dreyfus Ultra Short Income Fund 110,566,930 110,566,930 525,000 Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund 261,482,554 Dreyfus State Municipal Bond Funds Dreyfus Massachusetts Fund 157,928,103 Dreyfus State Municipal Bond Funds Dreyfus Pennsylvania Fund 155,688,866 Dreyfus State Municipal Bond Funds Total 575,099,522 900,000 Dreyfus Stock Funds Dreyfus International Equity Fund 592,277,181 Dreyfus Stock Funds Dreyfus International Small Cap Fund 687,279,844 Dreyfus Stock Funds Dreyfus Small Cap Equity Fund 50,952,324 Dreyfus Stock Funds Total 1,330,509,349 1,250,000 Dreyfus Stock Index Fund, Inc. 2,216,020,772 2,216,020,772 1,700,000 Dreyfus Strategic Municipal Bond Fund, Inc. 507,909,142 507,909,142 900,000 Dreyfus Strategic Municipals, Inc. 676,220,855 676,220,855 900,000 Dreyfus Tax Exempt Cash Management Funds Dreyfus California AMT-Free Municipal Cash Management 14,456,177 Dreyfus Tax Exempt Cash Management Funds Dreyfus AMT-Free Tax Exempt Cash Management 656,515,524 Dreyfus Tax Exempt Cash Management Funds Total 670,971,701 900,000 Dreyfus Treasury & Agency Cash Management 20,161,323,961 20,161,323,961 2,500,000 Dreyfus Treasury Securities Cash Management 35,261,370,155 35,261,370,155 2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund 59,318,460 59,318,460 400,000 Dreyfus U.S. Treasury Long Term Fund 70,422,798 70,422,798 400,000 Dreyfus Variable Investment Fund Appreciation Portfolio 403,773,782 Dreyfus Variable Investment Fund Growth and Income Portfolio 81,440,500 Dreyfus Variable Investment Fund International Equity Portfolio 32,308,200 Dreyfus Variable Investment Fund International Value Portfolio 45,753,541 Dreyfus Variable Investment Fund Government Money Market Portfolio 129,148,321 Dreyfus Variable Investment Fund Opportunistic Small Cap Portfolio 183,702,616 Dreyfus Variable Investment Fund Quality Bond Portfolio 54,550,203 Dreyfus Variable Investment Fund Total 930,677,163 1,000,000 General California Municipal Money Market Fund 93,012,534 93,012,534 450,000 General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund 2,665,589,653 General Government Securities Money Market Funds, Inc. General Treasury Securities Money Market Fund 4,386,784,754 General Government Securities Money Market Funds, Inc. Total 7,052,374,407 2,500,000 General Money Market Fund, Inc. 9,484,466,034 9,484,466,034 2,500,000 General Municipal Money Market Funds, Inc. General Municipal Money Market Fund 850,674,958 General Municipal Money Market Funds, Inc. Total 850,674,958 1,000,000 General New York AMT-Free Municipal Money Market Fund 191,156,080 General New York Municipal Money Market Fund Total 191,156,080 600,000 Strategic Funds, Inc. Dreyfus Active MidCap Fund 614,785,518 Strategic Funds, Inc. Dreyfus Conservative Allocation Fund 32,261,924 Strategic Funds, Inc. Dreyfus Growth Allocation Fund 21,410,451 Strategic Funds, Inc. Dreyfus MLP Fund 36,004,131 Strategic Funds, Inc. Dreyfus Moderate Allocation Fund 61,699,089 Page 2 of 3 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser,Sub-Investment Adviser or Administrator - Gross Assets Pursuant to Rule17g-1(d) Under the Investment CompanyAct of 1940 Provided by Dreyfus Investment Accounting & Support Department, Information Management Group, 718-315-2469 The number of “other investment companies” covered by the bonds as of January 2017, in answer to question 81(b) on Form N-SAR, is 160. January 2017 Gross Assets Amount of Bond Corporate Required Pursuant Corporate Registration Portfolio/Series Name Gross Asset Portfolio Registration to Rule 17g-1(d) Strategic Funds, Inc. Dreyfus Select Managers Small Cap Growth Fund 607,459,277 Strategic Funds, Inc. Dreyfus Select Managers Small Cap Value Fund 850,930,708 Strategic Funds, Inc. Dreyfus U.S. Equity Fund 493,112,733 Strategic Funds, Inc. Global Stock Fund 1,302,252,030 Strategic Funds, Inc. International Stock Fund 3,375,538,640 Strategic Funds, Inc. Total 7,395,454,501 2,500,000 The Dreyfus Fund Incorporated 1,146,386,700 1,146,386,700 1,250,000 The Dreyfus Socially Responsible Growth Fund, Inc. 234,266,516 234,266,516 600,000 The Dreyfus Third Century Fund, Inc. 305,735,901 305,735,901 750,000 The Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund 56,832,773 The Dreyfus/Laurel Funds Trust Dreyfus Equity Income Fund 302,768,778 The Dreyfus/Laurel Funds Trust Dreyfus Global Equity Income Fund 426,427,719 The Dreyfus/Laurel Funds Trust Dreyfus High Yield Fund 1,229,052,197 The Dreyfus/Laurel Funds Trust Dreyfus International Bond Fund 873,495,954 The Dreyfus/Laurel Funds Trust Total 2,888,577,422 1,900,000 The Dreyfus/Laurel Funds, Inc. General AMT- Free Municipal Money Market Fund 81,524,230 The Dreyfus/Laurel Funds, Inc. Dreyfus Institutional S&P 500 Stock Index Fund 2,327,678,701 The Dreyfus/Laurel Funds, Inc. Dreyfus Bond Market Index Fund 2,690,923,630 The Dreyfus/Laurel Funds, Inc. Dreyfus Core Equity Fund 182,637,882 The Dreyfus/Laurel Funds, Inc. Dreyfus Disciplined Stock Fund 591,916,050 The Dreyfus/Laurel Funds, Inc. Dreyfus Floating Rate Income Fund 782,611,560 The Dreyfus/Laurel Funds, Inc. Dreyfus Opportunistic Fixed Income Fund 158,732,232 The Dreyfus/Laurel Funds, Inc. Dreyfus Tax Managed Growth Fund 180,363,728 The Dreyfus/Laurel Funds, Inc. General Treasury and Agency Money Market Fund 335,992,763 The Dreyfus/Laurel Funds, Inc. Total 7,332,380,775 2,500,000 Total Gross Assets for the Complex 235,541,366,765 235,541,366,765 AVAILABLE FIDELITY BOND COVERAGE $ Amount between Minimum and Available $ Fund of funds (Affiliated funds) Strategic Funds, Inc. Dreyfus Conservative Allocation Fund 32,261,924.01 Strategic Funds, Inc. Dreyfus Growth Allocation Fund 21,410,451.13 Strategic Funds, Inc. Dreyfus Moderate Allocation Fund 61,699,089.21 Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund 804,731,957.65 Total Fund of funds 920,103,422.00 Partial fund of funds (Market value) BNY Mellon Funds Trust BNY Mellon Asset Allocation Fund 259,439,870 BNY Mellon Funds Trust BNY Mellon Large Cap Market Opportunities Fund 35,773,969 BNY Mellon Funds Trust BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 114,767,848 Dreyfus Investment Funds Dreyfus Diversified Emerging Markets Fund 62,876,573 Dreyfus BNY Mellon Funds, Inc. Dreyfus Yield Enhancement Strategy Fund 419,095,673 Dreyfus BNY Mellon Funds, Inc. Dreyfus Alternative Diversifier Strategies Fund 386,875,872 1,278,829,803.65 Total Gross Assets for the Complex excluding fund of funds and partial fund of funds (MV) 233,342,433,539.68 Count of Portfolios 160 Page 3 of 3
